PER CURIAM.
Assuming, without deciding, that the doctrine of res judicata is inapplicable as a bar to this action, we nevertheless hold that the trial court did not err in granting the defendant’s motion for summary judgment. After a careful study of the entire record and the briefs of counsel, we have determined that the undisputed evidence shows that Mr. and Mrs. Odie, while they were husband and wife, willingly and knowingly executed the papers necessary to make each of them a joint owner of the other’s separate bank account. Thus, the undisputed evidence bearing on the plaintiffs claim against the defendant for conversion of “her” account entitled the defendant to a judgment as a matter of law. Rule 56, A.R.Civ.P.
AFFIRMED.
HORNSBY, C.J., and JONES, SHORES, HOUSTON and KENNEDY, JJ., concur.